Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 1, 1979, convicting him of burglary in the first degree, robbery in the first degree, sodomy in the first degree, rape in the first degree, attempted murder in the second degree, and assault in the first degree, upon a jury verdict, and sentencing him to consecutive prison terms on all counts. Judgment modified, on the law, by changing the sentence for the assault conviction so that it runs concurrently with the sentence imposed for the crime of attempted murder. As so modified, judgment affirmed. Since the defendant’s conviction for assault was predicated upon the same acts which constituted his commission of the crime of attempted murder, namely, the defendant’s acts of slashing complainant’s throat and stabbing her in the head, the sentences imposed for these two crimes must run concurrently (see Penal Law, § 70.25, subd 2). Under the facts of the instant case, however, we hold that the Penal Law does not prevent the imposition of consecutive sentences for the separate acts constituting the separate crimes of burglary, robbery, sodomy, rape, and attempted murder. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.